Exhibit 10.1

PURCHASE AND SALE AGREEMENT

by and between

ADS PLACE PHASE III, LLC,

A DELAWARE LIMITED LIABILITY COMPANY

and

CANTOR REAL ESTATE INVESTMENT MANAGEMENT INVESTMENTS, LLC,

A DELAWARE LIMITED LIABILITY COMPANY

3075 LOYALTY CIRCLE

COLUMBUS, OHIO

Effective Date: June 28, 2018



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), is made to be effective as
of June 28, 2018 (the “Effective Date”), by and between ADS PLACE PHASE III,
LLC, a Delaware limited liability company (“Seller”), and CANTOR REAL ESTATE
INVESTMENT MANAGEMENT INVESTMENTS, LLC, a Delaware limited liability company
(“Buyer”).

W I T N E S S E T H:

In consideration of the mutual covenants and agreements set forth herein the
parties hereto do hereby agree as follows:

ARTICLE 1 - CERTAIN DEFINITIONS

In addition to terms defined elsewhere in this Agreement, as used herein, the
following terms shall have the following meanings:

“Broker” shall mean GFI Realty Services, LLC.

“Business Day” shall mean any day other than Saturday, Sunday, any Federal
holiday, or any holiday on which banks are closed in the State of Ohio (the
“State”) in which the Property is located. If any period expires or action is to
be taken on a day which is not a Business Day, the time frame for the same shall
be extended until the next Business Day.

“Buyer’s Costs” shall mean all of Buyer’s documented out-of-pocket expenses, not
to exceed $150,000.00, in connection with the negotiation of this Agreement,
Buyer’s due diligence investigations and its pursuit of any financing with
respect to its acquisition of the Property.

“Buyer’s Knowledge Parties” shall mean Ken Carpenter.

“Buyer’s Representatives” shall mean Buyer and any officers, directors,
employees, agents, consultants, representatives and attorneys of Buyer or any
direct or indirect owner of any beneficial interest in Buyer, but only if the
same conduct due diligence or are otherwise involved in the Transaction.

“Closing” shall mean the closing of the Transaction.

“Closing Date” shall mean the day that the Transaction closes, as may be
extended by the terms of this Agreement, but which date shall not be later than
the Scheduled Closing Date.

“Closing Documents” shall mean all documents executed and delivered by Buyer and
Seller as required by Section 6.2 and Section 6.3, respectively, or as otherwise
executed and delivered by Buyer or Seller as part of the Closing.

 

1



--------------------------------------------------------------------------------

“Contracts” shall mean all service, maintenance and operations contracts,
equipment leases, and other agreements relating to the Real Property that are
described in Exhibit B attached hereto, together with any additional contracts,
equipment leases and agreements and any modifications of any of the foregoing
that are entered into in accordance with the terms of Section 8.1.

“deemed to know” (or words of similar import) shall have the following meaning:
Buyer shall be “deemed to know” any fact, circumstance or information or shall
have “deemed knowledge” of the same to the extent (a) any of Buyer’s Knowledge
Parties has actual knowledge of a particular fact or circumstance or information
that is inconsistent with any Seller’s Warranty, or (b) this Agreement, the
Closing Documents executed by Seller, the documents and materials with respect
to the Property delivered or made available to any of Buyer’s Knowledge Parties
in connection with the Transaction, any estoppel certificate executed by any
tenant of the Property, or any reports prepared or obtained by any of Buyer’s
Knowledge Parties in connection with Buyer’s due diligence discloses a
particular fact or circumstance or contains information which is inconsistent
with any Seller’s Warranty. For purposes of this Agreement, documents and
materials shall be deemed to have been “made available” to Buyer’s Knowledge
Parties only if the same are located at a designated physical or on-line
location to which Buyer has unlimited access.

“Deposit” shall mean Two Million Five Hundred Thousand and No/100 Dollars
($2,500,000.00), together with any interest earned thereon.

“Escrow Agent” shall mean First Nationwide Title, whose mailing address is 220
East 42nd Street, Suite 3105, New York, New York 10017, Attention: James
Cosolito (telephone number: (646) 386-2660, e-mail address:
james.cosolito@amtrustgroup.com).

“Guarantor” shall mean Alliance Data Systems Corporation.

“Guaranty” shall mean that certain Guaranty dated as of January 6, 2016 made by
Guarantor in favor of Seller.

“Intangible Property” shall mean:

 

  (a)

the Contracts;

 

  (b)

all licenses, contract rights, permits, authorizations, consents, variances,
waivers, approvals, occupancy certificates and the like, from any governmental
authority with respect to the Real Property or affecting the operation of the
improvements thereon to the extent that Seller’s interest in the same are or may
be transferable or assignable by Seller;

 

  (c)

any guaranties and warranties in effect as of the date hereof with respect to
any portion of the Real Property or the personal property conveyed to Buyer by
Seller concurrently herewith; and

 

2



--------------------------------------------------------------------------------

  (d)

any and all building an property names, logos, signs, trade names and trade
styles, any and all trademarks owned by Seller in connection with the Property,
and any URL, websites and domain names used in connection with operating the
Property.

“Laws” shall mean all municipal, county, State or federal statutes, codes,
ordinances, laws, rules or regulations.

“Lease” shall mean that certain Lease Agreement dated as of January 6, 2016, by
and between Seller and Tenant, as amended by that certain (i) First Amendment to
Lease Agreement dated as of April 20, 2016, (ii) Second Amendment to Lease
Agreement dated as of September 19, 2017, (iii) Letter of Understanding dated
November 28, 2017, (iv) Letter Agreement dated November 28, 2017 and (v) Waiver
of Right of First Offer dated March 9, 2018.

“Liabilities” shall mean, collectively, any and all conditions, losses, actual
out-of-pocket costs, damages, claims, liabilities, actual out-of-pocket
expenses, demands or obligations of any kind or nature whatsoever.

“Owner’s Title Policy” shall mean an ALTA owner’s title insurance policy issued
by the Title Company in the amount of the Purchase Price.

“Parent Company” shall have the meaning set forth in Section 4.3 hereof.

“Permitted Exceptions” shall mean and include all of the following, subject to
the rights of Buyer to object to title and survey matters pursuant to Article 3
hereof: (a) those specific exceptions in the Title Commitment, (b) applicable
zoning, building and land use Laws, provided that the same do not interfere with
or would have an adverse effect on the present use and operation of the Property
by the Tenant under the Lease, (c) such state of facts as is disclosed on the
Survey, (d) the lien of taxes, assessments and other governmental charges or
fees not yet due and payable, (e) any exceptions caused solely by any Buyer’s
Representative, (f) any exception that the Title Company agrees to affirmatively
insure over in accordance with the terms hereof, provided that Buyer’s lender
does not object to such affirmative insurance, (g) the rights of Tenant under
the Lease as tenant only, (h) that certain Easement & Right of Way to be
executed by Seller in favor of Ohio Power Company, an Ohio corporation and a
unit of American Electric Power, substantially in the form Seller delivered to
Buyer prior to the Effective Date, and (i) any matters deemed to constitute
additional Permitted Exceptions under Section 3.1. Permitted Exceptions shall
not include any matters of record created by Seller in violation of Section 8.1.

“Personal Property” shall mean all equipment, machinery, furniture, appliances,
fixtures, furnishings, and other tangible personal property owned by Seller and
located on or attached to the Real Property or used in connection with the
operation and maintenance of the Real Property, but specifically excluding any
property owned by third parties.

“Property” shall mean, collectively, (a) the Real Property, (b) the Personal
Property, as defined herein and further described in the Bill of Sale attached
hereto as Exhibit E, (c) the Lease, and (d) the Intangible Property, as defined
herein and further described in the Assignment Agreement attached hereto as
Exhibit F.

 

3



--------------------------------------------------------------------------------

“Protected Information” shall mean any books, records or files (whether in a
printed or electronic format) that consist of or contain any of the following:
Seller’s organizational documents or files or records relating thereto;
appraisals; budgets; strategic plans for the Property; internal analyses;
information regarding the marketing of the Property for sale; submissions
relating to obtaining internal authorization for the sale of the Property by
Seller or any direct or indirect owner of any beneficial interest in Seller;
attorney and accountant work product; attorney-client privileged documents;
internal correspondence of Seller, any direct or indirect owner of any
beneficial interest in Seller, or any of their respective affiliates and
correspondence between or among such parties; or other information in the
possession or control of Seller or any direct or indirect owner of any
beneficial interest in Seller which such party reasonably deems confidential,
proprietary, or privileged.

“Real Property” shall mean the real estate legally described in Exhibit A
attached hereto and incorporated herein by reference, together with all
buildings, structures, improvements and fixtures located thereon and all of
Seller’s right, title and interest in any and all tenements, hereditaments,
rights, privileges and easements, rights-of-way, licenses and declarations in
and to the land, including all sidewalks, driveways, curbs, streets, ways,
alleys, vaults, gores or strips of land adjoining the land and appurtenances to
the improvements, all paved parking areas, and various drainage and utility
structures and improvements, if any, as well as all entitlements and development
rights allocated and/or applicable to the Real Property and all building
systems.

“Remove” with respect to any exception to title, shall mean that Seller causes
the Title Company to remove such exception is discharged and removed of record
or affirmatively insure over the same, without any additional cost to Buyer,
whether such removal or insurance is made available in consideration of payment
or bonding, indemnity of Seller or otherwise.

“Required Removal Exceptions” shall mean, collectively, (a) any exceptions to
title objected to by Buyer in accordance with Section 3.1.1 to the extent that
Seller has agreed to Remove such title exceptions, (b) monetary judgments,
mortgages, tax, (other than to the extent payable by Tenant or prorated herein)
mechanics’ and materialmen’s liens evidencing monetary encumbrances that can be
satisfied and discharged with the payment of a specified amount of money not to
exceed $200,000.00, (c) mortgages entered into by Seller encumbering the Real
Property, (d) other liens (other than liens for non-delinquent real estate
taxes) created as a result of the intentional acts of Seller, its agents or
affiliates ((b), (c) and (d) together, the “Monetary Removal Items”), (e) title
matters created by Seller, its agents or affiliates in violation of the terms of
this Agreement; and (f) any exception to title that Seller has specifically
agreed in writing to Remove pursuant to the terms of Section 3.1.3.

 

4



--------------------------------------------------------------------------------

“Scheduled Closing Date” shall mean August 2, 2018; provided, however, that
Seller and Buyer shall each have a one-time right to extend the Scheduled
Closing Date for a period not to exceed ten (10) Business Days by sending
written notice to the other party not less than five (5) Business Days prior to
the then-scheduled Scheduled Closing Date; provided further that Buyer may
accelerate the Scheduled Closing Date by delivering written notice of such
acceleration and a waiver of any unsatisfied conditions precedent to its
obligations hereunder to Seller at least three (3) Business Days prior to
Buyer’s desired accelerated Closing Date.

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) any direct or indirect owner of any beneficial interest in Seller
(including, but not limited to, the Parent Company (as hereinafter defined));
(d) any officer, director, employee, or agent of Seller, its counsel or any
direct or indirect owner of any beneficial interest in Seller; and (e) any other
entity or individual affiliated or related in any way to any of the foregoing.

“Seller’s Knowledge” or words of similar import shall refer only to the current
actual knowledge, after due inquiry and investigation, of Jonathan E. Schmerin,
an authorized signatory of Seller responsible for the Transaction (the
“Designated Representative”) and shall not be construed to impose upon the
Designated Representative any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains, including, but not limited to, the
contents of the materials delivered or made available to Buyer’s Representatives
or the contents of files maintained by the Designated Representative. There
shall be no personal liability on the part of the Designated Representative
arising out of any of the Seller’s Warranties.

“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 7.2, Section 11.19 and the Closing Documents executed by Seller
for the benefit of Buyer, as such representations and warranties may be deemed
modified or waived by Buyer pursuant to the terms of this Agreement.

“Survey” shall mean a current ALTA/NSPS Land Title Survey of the Property
prepared by a surveyor licensed in the State in which the Property is located.

“Survival Period” shall have the meaning set forth in Section 7.3.3 hereof.

“Tenant” shall mean Comenity Servicing LLC, a Texas limited liability company.

“Title Commitment” shall mean that commitment to issue an owner’s policy of
title insurance with respect to the Property issued by the Title Company.

“Title Company” shall mean shall mean First Nationwide Title as agent for
Stewart Title Guaranty Company, whose mailing address is 220 East 42nd Street,
Suite 3105, New York, New York 10017, Attention: James Cosolito (telephone
number: (646) 386-2660, e-mail address: james.cosolito@amtrustgroup.com).

“Transaction” shall mean the transaction contemplated by this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE 2 - SALE OF PROPERTY

Subject to the terms of this Agreement and the Closing Documents, Seller agrees
to sell and Buyer agrees to purchase the Real Property and all of Seller’s
right, title and interest in and to the Property (other than the Real Property).
In consideration therefor, Buyer shall pay to Seller $46,950,000.00 (the
“Purchase Price”). The Purchase Price shall be paid as follows:

2.1 Payment of Deposit. No later than two (2) Business Days after the execution
of this Agreement by both Buyer and Seller and as a condition precedent to the
effectiveness of this Agreement, Buyer shall deposit with Escrow Agent, the
Deposit. Except as expressly set forth in this Agreement, the Deposit shall be
non-refundable to Buyer and distributed to Seller if this Agreement is
terminated pursuant to Section 9.1.

2.2 Intentionally Omitted.

2.3 Application of Deposit. The Escrow Agent will hold and administer the
Deposit in accordance with the terms and conditions of this Agreement, and, at
Closing, shall apply the entire Deposit, and any interest earned thereon as a
credit to Buyer towards the Purchase Price, or otherwise disbursed as agreed
upon in accordance with the terms of this Agreement.

2.4 Applicable Terms; Failure to Make Deposit. The Deposit shall be paid to
Escrow Agent by wire transfer in immediately available funds. Except as
expressly otherwise set forth herein, the Deposit shall be applied as a credit
to Buyer against the Purchase Price at the Closing and shall otherwise be held
and delivered by Escrow Agent in accordance with the provisions of Exhibit C.
Notwithstanding any provision in this Agreement to the contrary, if Buyer fails
to timely make the Deposit as provided herein, then this Agreement shall
automatically terminate and, thereafter, the parties shall have no further
rights or obligations hereunder except for obligations which expressly survive
the termination of this Agreement.

2.5 Cash at Closing. On the Closing Date, Buyer shall (a) deposit into escrow
with the Escrow Agent an amount equal to the balance of the Purchase Price, by
wire transfer, and as more particularly set forth in Section 6.1, as prorated
and adjusted as set forth in Article 5, Section 6.1, or as otherwise provided
under this Agreement, and (b) authorize and direct the Escrow Agent to
simultaneously pay the Deposit into such closing escrow account.

ARTICLE 3 - TITLE MATTERS

3.1 Title Defects.

3.1.1 Seller has furnished to Buyer and its counsel (x) the Title Commitment,
and copies of all title exception documents and documents of record referred to
on Schedule B of the Title Commitment as exceptions to title coverage to the
Property, and (y) a Survey. Buyer shall have the right to provide Seller with an
objection in writing (a “Title Objection Letter”) pertaining to any title
matters which are not Permitted Exceptions if (i) such matters first appear on
any update to the Title Commitment or Survey issued following the Effective
Date, and (ii) such objection is made by Buyer within five (5) Business Days
after such updated Title Commitment or Survey is received by Buyer (but, in any
event, prior to the Scheduled Closing Date). Unless Buyer is entitled to and
timely objects to such title matters, all such title matters shall be deemed to
constitute additional Permitted Exceptions.

 

6



--------------------------------------------------------------------------------

3.1.2 If this Agreement is not terminated by Buyer in accordance with the
provisions hereof, Seller shall, at Closing, Remove all Required Removal
Exceptions. If Seller is unable to Remove any Required Removal Exceptions prior
to the Closing, Buyer may at Closing elect to either (i) exercise Buyer’s rights
under Section 9.2, (ii) accept such exceptions to title and the Closing shall
occur as herein provided without any reduction of or credit against the Purchase
Price, or (iii) with respect to any Monetary Removal Items, accept such
exceptions to title and the Closing shall occur as herein provided except that
Seller shall give to Buyer a credit against the Purchase Price of the amount of
such Monetary Removal Items, which credit against the Purchase Price shall not
exceed $200,000.00.

3.1.3 With respect to any title objections that are not Required Removal
Exceptions, Seller may elect to Remove any such exceptions to title and Seller
may notify Buyer in writing within five (5) Business Days after receipt of
Buyer’s notice of Buyer’s title objections (but, in any event, prior to the
Scheduled Closing Date) whether Seller elects to Remove the same. Failure of
Seller to respond in writing within such period shall be deemed an election by
Seller not to Remove Buyer’s title objections. If Seller elects or is deemed to
have elected not to Remove one or more of Buyer’s title objections, then, within
five (5) Business Days after Seller’s election or deemed election (but, in any
event, prior to the Scheduled Closing Date, which, if such date would have
occurred prior to such five (5) Business Day period elapsing, shall
automatically be deemed extended to provide Buyer with such five (5) Business
Day period), Buyer may elect in writing to either (i) terminate this Agreement,
in which event Seller shall direct the Escrow Agent to pay the Deposit to Buyer
and thereafter, the parties shall have no further rights or obligations
hereunder except for obligations which expressly survive the termination of this
Agreement, or (ii) waive such title objections and proceed to Closing without
any reduction of or credit against the Purchase Price. Failure of Buyer to
respond in writing within such period shall be deemed an election by Buyer to
waive such title objections and proceed to Closing. Any such title objection so
waived (or deemed waived) by Buyer shall constitute a Permitted Exception.

3.1.4 Seller shall be entitled to one or more extensions of the Scheduled
Closing Date (not to exceed ten (10) days in the aggregate) for the purpose of
the Removal of any exceptions to title. Seller shall have the right to replace
the Title Company with another nationally recognized title insurance company
reasonably satisfactory to Buyer and upon prior written notice to Buyer, if the
Title Company fails or refuses to Remove any exceptions to title that Seller
elects or is required to Remove.

3.2 Title Insurance. At Closing (and as a condition to Buyer’s obligation to
close the Transaction in accordance with Section 6.4.2), the Title Company shall
issue the Owner’s Title Policy to Buyer, insuring that title to the Real
Property is vested in Buyer subject only to the Permitted Exceptions. Buyer may
request that the Title Company provide endorsements to the Owner’s Title Policy,
provided that (a) such endorsements shall be at no cost to, and shall impose no
additional liability on, Seller, other than giving customary title affidavits or
indemnities to the Title Company, (b) Buyer’s obligations under this Agreement
shall not be conditioned upon Buyer’s ability to obtain such endorsements, and
(c) the Closing shall not be delayed as a result of Buyer’s request.

 

7



--------------------------------------------------------------------------------

ARTICLE 4 - BUYER’S DUE DILIGENCE/AS-IS SALE

4.1 Buyer’s Due Diligence. During the term of this Agreement and continuing
through the Closing Date or the earlier termination of this Agreement, Buyer
shall have the right (i) to make a physical inspection of the Property (but
Buyer may not do any invasive testing, including without limitation core
sampling or drilling wells, without Seller’s prior written approval); provided,
however, that Buyer shall have the right to cause a phase I environmental site
assessment of the Property to be performed without the consent of Seller, and
(ii) to examine and analyze any operating files maintained by Seller in
connection with the leasing, maintenance, operations and/or management of the
Property, including, without limitation, the Lease, the lease file relating to
the Lease, Contracts, insurance policies, bills, invoices, receipts and other
general records relating to the income and expenses of the Property,
correspondence, surveys, plans and specifications, warranties for services and
materials provided to the Property, engineering reports, environmental audits
and similar materials in the possession and/or maintained by Seller or Seller’s
property manager, but excluding materials which are not directly related to the
leasing, maintenance, operations and/or management of the Property such as
Seller’s internal memoranda, financial projections, budgets, appraisals,
accounting and income tax records and similar proprietary or confidential
information. Buyer understands and agrees that any on-site inspections or
testing of the Property shall be subject to Tenant’s consent rights and
conducted upon at least two (2) Business Days prior notice (which may be
provided by telephone or electronic mail) to Seller, and Seller shall have the
right to have a representative present, at all times, during such inspections.
Any such inspections and testing shall be performed by companies selected by
Buyer and reasonably acceptable to Seller. Buyer agrees to repair any damage to
the Property solely caused by Buyer or its agents or invitees and to indemnify
against and defend and hold Seller harmless from and against any claim for
liabilities, costs, expenses (including reasonable attorneys’ fees actually
incurred) damages or injuries arising out of or resulting from Buyer’s or its
agents’ or invitees’ entry onto, inspection or testing of the Property, and
notwithstanding anything to the contrary in this Agreement, such obligation to
indemnify and hold harmless Seller shall survive Closing or any earlier
termination of this Agreement, as the case may be; provided, however, this
indemnity shall not apply to: (x) the mere discovery by Buyer of any conditions
at the Property; (y) any matter relating to a pre- existing condition at the
Property unless exacerbated by Buyer; or (z) any damage arising out of Seller’s
negligence, willful misconduct, or intentional acts. Buyer shall maintain or
cause to be maintained and shall ensure that Buyer’s consultants maintain
(1) commercial general liability insurance with coverage of not less than
$1,000,000 per occurrence and $2,000,000 in the aggregate and (2) property
damage insurance with coverage of not less than $1,000,000 per occurrence, as
supplemented by excess liability coverage of not less than $5,000,000 in the
aggregate, and in form and substance adequate to insure against all liability of
Buyer and its consultants, respectively, and each of its agents, employees or
contractors, arising out of the inspections or testing. Prior to exercising its
rights under this Section 4.1, Buyer shall provide evidence of the insurance
coverage required under this Section 4.1, and Seller shall be named as an
additional named insured thereunder prior to Buyer’s (or its agent’s) entry upon
the Property. Subject to the rights of Tenant, all inspections and testing shall
be conducted in a commercially reasonable manner to minimize any disruption to
the activities being conducted on the Property

 

8



--------------------------------------------------------------------------------

by Seller or Tenant, and shall occur during normal weekday business hours, which
for purposes hereof shall mean Monday through Friday (other than holidays)
during the hours of 8:00 am through 5:00 pm, or during such other day and time
as may be mutually agreeable by Seller and Buyer. Buyer shall not contact any
governmental authority or agency regarding the Property or Tenant without the
prior consent of the Seller, which shall not be unreasonably withheld,
conditioned or delayed. Buyer shall not contact Tenant (whether at the Property
or through other means) or conduct any Tenant interviews without the prior
consent of the Seller, which shall not be unreasonably withheld, conditioned or
delayed. If Buyer desires to contact Tenant or conduct interviews with Tenant or
the employees of Tenant, Buyer shall give Seller reasonable advance notice (by
telephone or electronic mail) thereof. Seller shall arrange for any such Tenant
interview/meeting with Tenant at a mutually convenient time for Buyer, Seller,
and the Tenant during standard weekday business hours (as provided above), and
Seller shall have the right to have a representative from Seller present, at all
times, during such Tenant interview/meeting. Buyer agrees that its contact and
discussions with and interviews of Tenant shall only be conducted in accordance
with the provisions outlined above. Seller shall reasonably cooperate to
facilitate the timely scheduling of all Tenant interviews/meetings.

Buyer acknowledges and agrees that Buyer does not have the right to terminate
this Agreement as a result of Buyer’s due diligence pursuant to this
Section 4.1.

4.2 As-Is Provisions.

4.2.1 As-Is Sale. Buyer acknowledges and agrees that:

(a) Buyer has conducted, and shall continue to conduct during the term of this
Agreement, or waive its right to conduct, such due diligence as Buyer has deemed
or shall deem necessary or appropriate to consummate the transaction described
herein.

(b) Except as expressly set forth to the contrary in this Agreement and the
Closing Documents, the Property is being sold, and Buyer shall accept possession
of the Property as of the Closing, “AS IS” and “WHERE IS”, with no right of
setoff or reduction in the Purchase Price.

(c) Except for Seller’s Warranties, none of the Seller Parties shall be deemed
to have made any verbal or written representations, warranties, promises or
guarantees (whether express, implied, statutory or otherwise) to Buyer with
respect to the Property, any matter set forth, contained or addressed in the
materials delivered or made available to Buyer’s Representatives, including, but
not limited to, the accuracy and completeness thereof, or the results of Buyer’s
due diligence.

(d) Except for Seller’s Warranties, Buyer shall independently confirm to its
satisfaction all information that it considers material to its purchase of the
Property or the Transaction.

4.2.2 Release. By accepting the Deed and closing the Transaction, Buyer, on
behalf of itself and its successors and assigns, shall thereby release each of
the Seller Parties from, and waive any and all Liabilities against each of the
Seller Parties for, attributable to, or in connection with the Property, whether
arising or accruing before, on or after the Closing and

 

9



--------------------------------------------------------------------------------

whether attributable to events or circumstances which arise or occur before, on
or after the Closing, including, without limitation, the following: (a) any and
all statements or opinions heretofore or hereafter made, or information
furnished, by any Seller Parties to any Buyer’s Representatives; and (b) any and
all Liabilities with respect to the structural, physical, or environmental
condition of the Property, including, without limitation, all Liabilities
relating to the release, presence, discovery or removal of any Hazardous
Materials that may be located in, at, about or under the Property (unless such
conditions or Hazardous Materials were placed or caused to be placed on the
Property by Seller or any of the Seller Parties or were caused by Seller or any
of the Seller Parties in violation of law), or connected with or arising out of
any and all claims or causes of action based upon CERCLA (Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C.
§§9601 et seq., as amended by SARA (Superfund Amendment and Reauthorization Act
of 1986) and as may be further amended from time to time), the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §§6901 et seq., or any related
claims or causes of action (collectively, “Environmental Liabilities”); and
(c) any implied or statutory warranties or guaranties of fitness,
merchantability or any other statutory or implied warranty or guaranty of any
kind or nature regarding or relating to any portion of the Property.
Notwithstanding the foregoing, the foregoing release and waiver is not intended
and shall not be construed as affecting or impairing any rights or remedies that
Buyer may have against Seller with respect to (i) a breach of any of Seller’s
Warranties, (ii) any of the obligations of Seller under this Agreement that
expressly survive the Closing, (iii) any acts constituting fraud by Seller, or
(iv) any actions or omissions of Seller after the Closing. For purposes hereof,
the term “Hazardous Materials” shall mean any “Hazardous Material,” “Hazardous
Substance,” “Pollutant or Contaminant,” “Petroleum” and “Natural Gas Liquids,”
as those terms are defined in CERCLA and any other substances regulated because
of their effect or potential effect on public health and the environment,
including, without any limitation, lead paint, asbestos, urea formaldehyde,
radon, radioactive materials or PCBs.

4.2.3 Assumption of Liability. Except with respect to the obligations,
representations and warranties of Seller under this Agreement, by accepting the
Deed and closing the Transaction, Buyer shall thereby assume and take
responsibility and liability for the following: (a) any and all Liabilities
attributable to the Property to the extent that the same arise or accrue on or
after the Closing and are attributable to events or circumstances which arise or
occur on or after the Closing; and (b) except with respect to obligations of
Seller under this Agreement that survive Closing, any and all Liabilities with
respect to the structural, physical or environment condition of the Property,
whether such Liabilities are latent or patent, whether the same arise or accrue
before, on or after the Closing, and whether the same are attributable to events
or circumstances which may arise or occur before, on or after the Closing,
including, without limitation, all Environmental Liabilities; and (c) any and
all Liabilities that arose or accrued prior to the Closing or are attributable
to events which arose or occurred prior to the Closing, but only if the Buyer is
deemed to know about the same on or before the Closing and (d) intentionally
omitted, and (e) any and all Liabilities with respect to which Buyer receives a
credit at Closing, but only to the extent of such credit. Buyer acknowledges and
agrees that the Liabilities to be assumed by Buyer pursuant to each of the
foregoing clauses are intended to be independent of one another, so Buyer shall
assume Liabilities described in each of the clauses even though some of those
Liabilities may be read to be excluded by another clause.

 

10



--------------------------------------------------------------------------------

4.2.4 Successors and Assigns. The provisions of this Section 4.2 shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

4.2.5 Reaffirmation and Survival. The provisions of this Section 4.2 shall be
deemed reaffirmed by Buyer by acceptance of the Deed and shall survive the
Closing.

4.3 Limitation on Seller’s Liability. Notwithstanding any provision to the
contrary contained in this Agreement or the Closing Documents, the maximum
aggregate liability of the Seller Parties, and the maximum aggregate amount
which may be awarded to and collected by Buyer, in connection with the
Transaction, the Property, under this Agreement, and under all Closing Documents
(including, without limitation, in connection with the breach of any of Seller’s
Warranties for which a claim is timely made by Buyer) shall not exceed Seven
Hundred Fifty Thousand and No/100 Dollars ($750,000.00). In order to secure
Seller’s obligations under this Section 4.3, Seller shall agree at Closing that
either: (a) The Georgetown Company, LLC, a New York limited liability company
(the “Parent Company”), shall deliver to Buyer a limited guaranty in the form
attached hereto as Exhibit L pursuant to which Parent Company guarantees the
prompt payment of any amount, which shall not exceed Seven Hundred Fifty
Thousand and No/100 Dollars ($750,000.00), due from Seller to Buyer in
connection with Seller’s Liabilities hereunder for a period of three (3) months
after the Closing Date; or (b) Seller shall maintain cash or cash equivalents of
not less than Seven Hundred Fifty Thousand and No/100 Dollars ($750,000.00) for
a period of three (3) months after the Closing Date.

ARTICLE 5 - ADJUSTMENTS AND PRORATIONS

5.1 Proration of Income. Minimum Annual Rent (as defined in the Lease), shall be
prorated between Seller and Buyer as of 12:01 a.m. on the Closing Date. There
shall be no proration of real estate taxes or other operating expenses inasmuch
as the same are payable to appropriate parties directly by Tenant under the
Lease.

5.2 Closing Costs. Closing costs shall be allocated between Buyer and Seller in
accordance with local State custom. For the avoidance of doubt:

5.2.1 Buyer shall pay the following closing costs: (i) all premiums and charges
of the Title Company for any endorsements to the Owner’s Title Policy requested
by Buyer, (ii) the cost of the Survey (including any Survey costs incurred by
Seller in anticipation of the sale of the Property), (iii) all recording and
filing charges (other than the costs described in Section 5.2.2(iv) below) in
connection with the instrument by which Seller conveys the Property, (iv)
one-half of all escrow or closing charges, (v) the commission due to Broker (the
“Broker Commission”), (vi) all fees due to Buyer’s attorneys and all costs of
Buyer’s due diligence, including fees due Buyer’s consultants, and (vii) all of
lenders’ fees, mortgage taxes, and similar charges, if any, related to any
financing to be obtained by Buyer.

5.2.2 Seller shall pay the following closing costs: (i) all premiums and charges
of the Title Company for the Title Commitment and the Owner’s Title Policy
(excluding any endorsements requested by Buyer), (ii) all fees due to Seller’s
attorneys, (iii) all costs incurred in connection with causing the Title Company
to Remove any Required Removal Exceptions, (iv) all transfer taxes, sales taxes
and similar charges, if any, applicable to the transfer of the Property to
Buyer, and (v) one-half of all escrow or closing charges.

 

11



--------------------------------------------------------------------------------

5.2.3 The obligations of the parties under this section shall survive the
Closing (and not be merged therein) or any earlier termination of this
Agreement.

5.3 Delayed Adjustment. To the extent necessary, no later than December 31,
2018, Buyer shall prepare and present to Seller a recalculation of any and all
amounts due or subject to proration under this Article 5 (taking into
consideration any errors and changes necessary because of the lack of complete
or accurate information as of the Closing Date), as well as supporting
documentation for such recalculation. The parties shall make the appropriate
adjusting payment between them within thirty (30) days after delivery of any
such recalculation. In addition, if any mutual mistake, including without
limitation, any erroneous mathematical calculation, is made in any apportionment
at Closing, on or before December 31, 2018, Seller and Buyer shall correct said
mistake and make any payment required to produce an accurate apportionment. The
provisions of this section shall survive the Closing and not be merged therein.

ARTICLE 6 - CLOSING

6.1 Closing Mechanics.

6.1.1 The parties shall conduct an escrow-style closing through the Escrow Agent
so that it will not be necessary for any party to attend the Closing in-person.

6.1.2 Provided all conditions precedent to Seller’s obligations hereunder have
been satisfied, Seller agrees to convey the Property to Buyer upon confirmation
of receipt of the Purchase Price by the Escrow Agent as set forth below.
Provided all conditions precedent to Buyer’s obligations hereunder have been
satisfied, Buyer agrees to pay the amount specified in Section 2.3 by timely
delivering the same to the Escrow Agent on the Scheduled Closing Date and
unconditionally authorizing and directing the Escrow Agent no later than 3:00
p.m. Eastern Time on the Scheduled Closing Date to deposit the same in Seller’s
designated account. In addition, for each full or partial day after 3:00 p.m.
Eastern Time on the Scheduled Closing Date that Buyer fails to comply with the
foregoing, Buyer shall pay to Seller at Closing (and as a condition thereto) the
greater of (i) an amount equal to one (1) day’s interest on the unpaid funds at
the rate per annum equal to the “prime rate” as such rate is reported in the
“Money Rates” section of The Wall Street Journal, as published and distributed
in New York, New York, in effect from time to time, and (ii) an amount equal to
the per diem proration for one (1) day.

6.1.3 The items to be delivered by Seller or Buyer in accordance with the terms
of Sections 6.2 or 6.3 shall be delivered to Escrow Agent no later than 5:00
p.m. Eastern Time on the last Business Day prior to the Scheduled Closing Date
except that (i) the items in the paragraph entitled “Keys and Original
Documents” shall be delivered by Seller at the Property or made available for
pick-up at the Property on the Closing Date, and (ii) the Purchase Price shall
be delivered by Buyer in accordance with the terms of Section 6.1.2.

6.2 Seller’s Closing Deliveries. At Closing, Seller shall deliver to Escrow
Agent the following:

 

12



--------------------------------------------------------------------------------

6.2.1 Deed. A general warranty deed in the form of Exhibit D attached hereto
(“Deed”), duly executed and acknowledged by Seller.

6.2.2 Bill of Sale. A bill of sale in the form of Exhibit E attached hereto,
executed by Seller.

6.2.3 Assignment Agreement. An assignment and assumption of the Lease, Guaranty
and Intangible Property, in the form of Exhibit F attached hereto (“Assignment
Agreement”), executed by Seller.

6.2.4 Notice to Tenant. A single form letter in the form of Exhibit G

attached hereto, executed by Seller, which shall be sent by Buyer after Closing
to Tenant.

6.2.5 Non-Foreign Status Affidavit. A non-foreign status affidavit in the form
of Exhibit H attached hereto, as required by Section 1445 of the Internal
Revenue Code, executed by Seller.

6.2.6 Evidence of Authority. Documentation to establish to the Title Company’s
and Buyer’s reasonable satisfaction the due authorization of Seller’s
consummation of the Transaction, including Seller’s execution of this Agreement
and the Closing Documents required to be delivered by Seller.

6.2.7 Certificate of Representations and Warranties. A certificate, executed by
Seller and in a form reasonably acceptable to Buyer, reaffirming and updating to
the Closing Date that the representations and warranties given by Seller under
Section 7.2 below are true and correct in all material respects as of the
Closing Date.

6.2.8 Other Documents. (i) A title affidavit in the form of Exhibit I-1 attached
hereto, (ii) a gap indemnity in the form of Exhibit I-2 attached hereto,
(iii) applicable transfer or sales tax forms and filings, (iv) the original
estoppel certificate executed by Tenant,

(v) the original Lease and Guaranty, and (vi) such other documents as may be
reasonably required by the Title Company or as may be contemplated by this
Agreement or as may otherwise be agreed upon by Seller and Buyer to consummate
the Transaction.

6.2.9 Closing Statement. A mutually acceptable form of a joint closing
statement, setting forth the prorations and adjustments to the Purchase Price
respecting the Property to be made pursuant to this Agreement (the “Closing
Statement”), executed by Seller.

6.2.10 Keys, Original Documents and Plans and Specifications. Keys to all locks
on the Real Property in Seller’s possession and originals or, if originals are
not available, copies of all Contracts and other Property documents, to the
extent not previously delivered to Buyer, including an “as-built” set of
drawings/submitted-approved shop drawings/actual product used
specifications-manuals-information for the building.

6.2.11 SNDA. A Subordination, Non-Disturbance and Attornment Agreement (“SNDA”),
from Tenant, in the form of that certain Subordination, Attornment and
Non-Disturbance Agreement dated as of March 11, 2016 by and between Tenant and
The Huntington National Bank, a national banking association.

 

13



--------------------------------------------------------------------------------

6.2.12 Estoppel Certificate. An Estoppel Certificate from Easton Association,
Inc., with respect to the Declaration of Covenants, Conditions and Restrictions
for Easton, dated as of July 15, 1996, made by Morso Holding Co. (the
“Declarant”), as amended (the “Declaration”), in the form attached hereto as
Exhibit K-1, which shall be made for the benefit of Buyer and Buyer’s lender.

6.2.13 Mechanics’ Liens. All documents necessary to cause the Title Company to
remove all exceptions for mechanics’ liens from the Owner’s Title Policy and the
mortgagee title insurance policy issued to Buyer’s lender at Closing.

6.2.14 Waiver. A notice of waiver satisfactory to Buyer, in its sole discretion,
from (i) the Declarant, as to Parcel II and Parcel III comprising the Property,
and (ii) LIMADS III, Inc., a Delaware corporation (“LIMADS”; together with the
Declarant, for purposes of this Section 6.2.14, individually and collectively,
as the context may require, the “Grantor”), as to Parcel I, in each case,
effectively waiving the applicable Grantor’s Repurchase Option (as such term is
defined in the vesting deeds for each Parcel comprising the Property).

6.3 Buyer’s Closing Deliveries. At the Closing, Buyer shall deliver the
following:

6.3.1 Purchase Price. The balance of the Purchase Price, as adjusted for
apportionments and other adjustments required under this Agreement, plus any
other amounts required to be paid by Buyer to Seller at Closing in accordance
with the terms and conditions set forth hereunder.

Buyer.

6.3.2 Assignment Agreement. The Assignment Agreement, executed by

6.3.3 Evidence of Authority. Documentation to establish to Seller’s reasonable
satisfaction, the due authorization of Buyer’s consummation of the Transaction,
including Buyer’s execution of this Agreement and the Closing Documents required
to be delivered by Buyer.

6.3.4 Other Documents. Applicable transfer or sales tax forms and filings and
such other documents as may be reasonably required by the Title Company or may
be agreed upon by Seller and Buyer to consummate the Transaction.

6.3.5 Closing Statement. The Closing Statement, executed by Buyer.

6.4 Conditions to Buyer’s Obligations. Buyer’s obligation to close the
Transaction is conditioned upon the satisfaction (or waiver in writing by Buyer)
of each and every one of the following conditions precedent:

6.4.1 Representations True. All Seller’s Warranties in this Agreement, as the
same may be deemed modified as provided in Section 7.3, shall be true and
correct in all material respects on and as of the Closing Date, as if made on
and as of such date except to the extent that they expressly relate to an
earlier date.

 

14



--------------------------------------------------------------------------------

6.4.2 Title Conditions Satisfied. At the time of the Closing, title to the
Property shall be as provided in Article 3 of this Agreement.

6.4.3 Tenant Estoppel Certificate. Prior to Closing, Buyer shall have received
an executed estoppel certificate from Tenant in the form attached to the Lease
(with no changes from such form other than the blanks being filled in), provided
such estoppel certificate (x) is dated no earlier than thirty (30) days prior to
the Scheduled Closing Date, (y) does not disclose any information or facts that
(if accurate) would constitute a default by Seller under the Lease or is
inconsistent with any representations of Seller hereunder or pursuant hereto,
and (z) is certified to Buyer and to Buyer’s lender. Seller may elect to
postpone the Scheduled Closing Date for a period not to exceed ten (10) days in
order to obtain such estoppel certificate. Seller agrees to request such
estoppel certificate from Tenant within two (2) Business Days after the
Effective Date, and will diligently pursue the same prior to the Scheduled
Closing Date.

6.4.4 Seller’s Deliveries Complete. Seller shall have delivered all of the
documents and other items required pursuant to Section 6.2 and shall have
performed all other material obligations to be performed by Seller hereunder at
or prior to the Closing.

6.4.5 ROFO Waiver. Seller shall have obtained and delivered to Buyer a waiver of
the right of first refusal provided in the Lease executed by Tenant (the “ROFO
Waiver”).

6.5 Conditions to Seller’s Obligations. Seller’s obligation to close the
Transaction is conditioned upon the satisfaction (or waiver in writing by
Seller) of each and every one of the following conditions precedent:

6.5.1 Representations True. All representations and warranties made by Buyer in
this Agreement shall be true and correct in all material respects on and as of
the Scheduled Closing Date, as if made on and as of such date except to the
extent they expressly relate to an earlier date.

6.5.2 Buyer’s Deliveries Complete. Buyer shall have delivered the funds required
hereunder and all of the documents to be executed by Buyer set forth in
Section 6.3 and shall have performed all other material obligations to be
performed by Buyer at or prior to the Closing.

6.6 Waiver of Failure of Conditions Precedent. At any time on or before the date
specified for the satisfaction of any condition, Seller or Buyer may elect in
writing to waive the benefit of any such condition to its obligations hereunder.
By closing the Transaction, Seller and Buyer shall be conclusively deemed to
have waived the benefit of any remaining unfulfilled conditions set forth in
this Article 6, except to the extent that the same expressly survive Closing. In
the event any of the conditions set forth in this Article 6 are neither waived
nor fulfilled, Seller or Buyer (as appropriate) may terminate this Agreement
(subject to the notice and cure rights set forth in Article 9 and elsewhere in
this Agreement) and exercise such rights and remedies, if any, that such party
may have pursuant to the terms of Article 9. If this Agreement is terminated as
a result of the failure of any condition set forth in this Article 6 that is not
also a default hereunder, then the Deposit shall be returned to Buyer and,
thereafter, neither party shall have any further rights or obligations hereunder
except for obligations which expressly survive termination of this Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE 7 - REPRESENTATIONS AND WARRANTIES

7.1 Buyer’s Representations. Buyer represents and warrants to Seller as follows:

7.1.1 Buyer’s Authorization. Buyer (a) is duly organized (or formed), validly
existing and in good standing under the Laws of its state of organization and,
to the extent required by applicable Laws, will be authorized to transact
business in the State in which the Property is located as of the Closing Date,
and (b) is authorized to execute this Agreement and consummate the Transaction
and fulfill all of its obligations hereunder and under all Closing Documents to
be executed by Buyer and such instruments, obligations and actions are valid and
legally binding upon Buyer, enforceable in accordance with their respective
terms. The execution and delivery of this Agreement and all Closing Documents to
be executed by Buyer and the performance of the obligations of Buyer hereunder
or thereunder will not (x) result in the violation of any Law or any provision
of Buyer’s organizational documents, (y) conflict with any order of any court or
governmental instrumentality binding upon Buyer, or (z) conflict or be
inconsistent with, or result in any default under, any contract, agreement or
commitment to which Buyer is bound.

7.1.2 Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar Laws.

7.1.3 Patriot Act Compliance. Neither Buyer nor any person, group, entity or
nation that Buyer is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and Buyer is
not engaging in this Transaction, directly or indirectly, on behalf of, or
instigating or facilitating this Transaction, directly or indirectly, on behalf
of, any such person, group, entity or nation. Buyer is not engaging in this
Transaction, directly or indirectly, in violation of any Laws relating to drug
trafficking, money laundering or predicate crimes to money laundering. None of
the funds of Buyer have been or will be derived from any unlawful activity with
the result that the investment of direct or indirect equity owners in Buyer is
prohibited by Law or that the Transaction or this Agreement is or will be in
violation of Law. Buyer has and will continue to implement procedures, and has
consistently and will continue to consistently apply those procedures, to ensure
the foregoing representations and warranties remain true and correct at all
times prior to Closing.

Buyer’s representations and warranties in this section shall survive the Closing
and not be merged therein.

7.2 Seller’s Representations. Seller represents and warrants to Buyer as
follows:

 

16



--------------------------------------------------------------------------------

7.2.1 Seller’s Authorization. Seller (a) is duly organized (or formed), validly
existing and in good standing under the Laws of its state of organization and,
to the extent required by applicable Laws, the State in which the Property is
located, and (b) is authorized to execute this Agreement and consummate the
Transaction and fulfill all of its obligations hereunder and under all Closing
Documents to be executed by Seller and such instruments, obligations and actions
are valid and legally binding upon Seller, enforceable in accordance with their
respective terms. The execution and delivery of this Agreement and all Closing
Documents to be executed by Seller and the performance of the obligations of
Seller hereunder or thereunder will not (x) result in the violation of any Law
or any provision of Seller’s organizational documents, (y) conflict with any
order of any court or governmental instrumentality binding upon Seller, or
(z) conflict or be inconsistent with, or result in any default under, any
contract, agreement or commitment to which Seller is bound.

7.2.2 Seller’s Financial Condition. No petition has been filed by Seller, nor
has Seller received written notice of any petition filed against Seller under
the Federal Bankruptcy Code or any similar Laws.

7.2.3 Patriot Act Compliance. Seller is not acting, directly or indirectly for,
or on behalf of, any person, group, entity or nation named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, or nation pursuant to any Law that is enforced or administered by the
Office of Foreign Assets Control and Seller is not engaging in this Transaction,
directly or indirectly, on behalf of, or instigating or facilitating this
Transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation. Seller is not engaging in this Transaction, directly or
indirectly, in violation of any Laws relating to drug trafficking, money
laundering or predicate crimes to money laundering. None of the funds of Seller
have been or will be derived from any unlawful activity with the result that the
investment of direct or indirect equity owners in Seller is prohibited by Law or
that the Transaction or this Agreement is or will be in violation of Law. Seller
has and will continue to implement procedures, and has consistently and will
continue to consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times prior to
Closing.

7.2.4 Delivery of Documents. Other than Protected Information, Seller shall give
or otherwise make available to Buyer’s Representatives all books, records,
permits, approvals and other writings in Seller’s possession related in any
material way to the development, construction, use, ownership or operation of
the Property, including, without limitation, true, correct and complete copies
of the CRA Agreement (as hereinafter defined), the TIF Agreement (as hereinafter
defined) and that certain Assumption Agreement dated as of April 3, 2014, by and
among the City of Columbus and Seller. Without due inquiry or investigation, to
Seller’s Knowledge, the documents heretofore or hereafter delivered or otherwise
made available to Buyer’s Representatives prior to Closing include the documents
(other than the Protected Information) that are used and relied on by Seller
and/or Seller’s property manager in the development and the day-to-day operation
and management of the Property, and such documents are true, correct, and
complete in all material respects.

 

17



--------------------------------------------------------------------------------

7.2.5 Designated Representative. The Designated Representative, Jonathan E.
Schmerin, is the individual who is (i) currently responsible for the Transaction
on behalf of Seller, and (ii) is most familiar with the day-to-day operations,
occurrences, and maintenance of the Property and has substantial knowledge of
the Property and the representations set forth in this Agreement.

7.2.6 Tenants of the Property. Tenant is the only tenant of the Property, and
except for Tenant (and its affiliates, investees, permittees and other parties
permitted by Tenant), there are no parties in possession of, or claiming any
possession to, all or any portion of the Property.

7.2.7 Lease. The Lease delivered to Buyer as part of Buyer’s due diligence
review of the Property is true, correct, and complete in all respects. The Lease
is in full force and effect and has not been amended, modified or assigned.
Tenant is the present tenant under the Lease and, to Seller’s knowledge, there
are no subtenants occupying space at the Real Property. To Seller’s knowledge,
Tenant is not entitled to any concession, rebate, allowance, or rent abatement
under the Lease or any other agreement with Seller. Seller has neither (i)
received any written notice from Tenant asserting or alleging that Seller is in
default under the Lease, nor (ii) sent to Tenant any written notice alleging or
asserting that Tenant is in default under the Lease. If Buyer receives an
estoppel certificate from Tenant that complies with the terms of Section 6.4.3,
the representations and warranties of Seller contained in the first two
sentences of this paragraph and clause (i) of the third sentence of this
paragraph shall be without further force or effect as of the date of such
estoppel certificate. Seller represents and warrants that it has complied with
and satisfied all conditions and obligations set forth in Section 16.21 of the
Lease.

7.2.8 Leasing Commissions. The Property is not subject to an exclusive leasing
arrangement, and there are no leasing commission agreements with respect to the
Property that will be binding upon Buyer after Closing. There are no outstanding
leasing commissions or commission of any nature whatsoever due and payable (or
which with the passage of time or the occurrence of an event, or both, will be
payable) in connection with any Lease that will be binding upon Buyer after
Closing.

7.2.9 Personal Property. The personal property to be transferred to Buyer is
free and clear of liens, security interests and other encumbrances arising by,
through or under Seller, except as a result of instruments securing a loan that
shall be paid in full by Seller at or prior to Closing and such liens, security
interests or other encumbrances terminated and released of record.

7.2.10 Rents. Seller has the sole right to collect the Rents under the Lease,
and neither the Rents nor the Lease have been assigned, transferred or
hypothecated by Seller, except by virtue of instruments securing a loan that
shall be paid in full by Seller at or prior to Closing and any such liens,
security interests or other encumbrances terminated and released of record.

 

18



--------------------------------------------------------------------------------

7.2.11 Third-Party Rights. Seller has not entered into any agreements currently
in effect pursuant to which Seller has granted any rights of first refusal to
purchase all or any part of the Property, options to purchase all or any part of
the Property or other rights whereby any individual or entity has the right to
purchase all or any part of the Property (except for any options to purchase the
Property or a portion thereof that may be contained in the Lease, which such
options to purchase the Property or a portion thereof are no longer in effect).
Seller has delivered to Buyer a true, correct and complete copy of the ROFO
Waiver provided in the Lease executed by Tenant. To Seller’s knowledge there are
no, and Seller is not party to any, (a) union contracts existing or under
negation with respect to the Property or the operation thereof, (b) employment
agreements of any kind, including without limitation, collective bargaining
agreements, that affect the Property, and (c) employees engaged in the operation
or maintenance of the Property for whom Buyer will be responsible after the
Closing.

7.2.12 Guaranty. The Guaranty under the Lease is in full force and effect and
has not been amended or modified. Guarantor is the present guarantor under the
Guaranty. A true, correct and complete copy of the Guaranty has been delivered
to Buyer. Guarantor has not asserted in writing any offsets, counterclaims or
defenses to or against its obligations under the Guaranty. Guarantor is not in
material default of any of its obligations under the Guaranty.

7.2.13 Hazardous Materials. Seller has heretofore delivered to Buyer a true,
correct and complete copy of Seller’s most recent environmental report
pertaining to the Property that is within the possession or control of Seller.
Without due inquiry or investigation, Seller has no knowledge of the presence on
or beneath the Property (or any parcel in proximity thereto) of Hazardous
Materials or materials which are categorized as hazardous or toxic under any
local, state or federal law, statute, ordinance, rule or regulation pertaining
to environmental or substance regulation, contamination, cleanup or disclosure.

7.2.14 Pending Litigation. Seller has not received any written notice of any
current or pending litigation against Seller or the Property (including, without
limitation, any condemnation proceedings) which would, in the reasonable
judgment of Seller, adversely affect the Property. Seller has not received any
written notice of any actions, proceedings, litigation or governmental
investigations or condemnation actions either pending or threatened in writing
against the Property which will adversely impact the Property or Seller’s
ability to convey the Property.

7.2.15 Contracts. Seller has not entered into or assumed any contracts,
equipment leases or other agreements affecting the Property which will be
binding upon Buyer after the Closing other than (i) the Contracts listed in
Exhibit B attached hereto, which is a true, correct, and complete list of
Contracts as of the date hereof, (ii) the Lease, and (iii) liens, encumbrances,
covenants, conditions, restrictions, easements and other matters of record
constituting Permitted Exceptions hereunder. Except for defaults cured on or
before the Effective Date, Seller has not received any written notice of default
under the terms of any of the Contracts, and, to Seller’s knowledge, there
exists no actual, claimed, or threatened defaults under any Contracts.

7.2.16 Violations. Except for violations cured or remedied on or before the
Effective Date, Seller has not received any written notice from any governmental
authority of any violation of any Law applicable to the Property.

 

19



--------------------------------------------------------------------------------

7.2.17 Special Assessments. Except as disclosed in the Title Commitment, Seller
has not received any written notice from any governmental agency that any
special assessments are pending, noted or levied against the Property. There are
no pending actions challenging the real property tax assessment of the Property.

7.2.18 Casualty. There has not been in the twelve (12) month period prior to the
Effective Date, and there is not now, any casualty affecting the Property, and
there is not now any disrepair or damage due to any prior casualty, if any,
affecting the Property.

7.2.19 Declaration. There exist no defaults by Seller or, to the best of
Seller’s knowledge, by the Declarant, under the Declaration with respect to the
Property and no event exists which, with notice or the lapse of time or both,
would constitute a default under the Declaration by Declarant, with respect to
the Property, or Seller. No controversy, complaint, negotiation or
renegotiation, proceeding, suit or litigation relating to the Declaration, with
respect to the Property, is pending or, to Seller’s knowledge, threatened
against Seller or Declarant.

7.2.20 Security Deposits. There is no security deposit or other deposits
relating to the Lease.

7.2.21 FIRPTA. Seller is a “United States Person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended, and shall
execute and deliver an “Entity Transferor” certification at the Closing.

7.2.22 Zoning. Seller, to its actual knowledge, has not received any written
notice of any violation by Seller of any law, zoning ordinances or building
rules or regulations affecting the Property nor has Seller received any written
notice as to any existing or threatened condemnation involving the Property.

7.2.23 TIF Agreement and CRA Agreement. To Seller’s knowledge, other than the
CRA Agreement, the TIF Agreement and that certain Assumption Agreement dated as
April 3, 2014, by and among the City and Seller, there are no other material
tax-related documents affecting the Property that have not been otherwise been
delivered or made available to Buyer’s Representatives. There exist no defaults
by Seller or, to the best of Seller’s knowledge, by the City or the Declarant,
under the TIF Agreement or the CRA Agreement, as each relates to the Property,
and no event exists which, with notice or the lapse of time or both, would
constitute a default under the TIF Agreement or CRA Agreement, as each relates
to the Property, by the City or Seller. No controversy, complaint, negotiation
or renegotiation, proceeding, suit or litigation relating to the TIF Agreement
or the CRA Agreement, as each relates to the Property, is pending or, to
Seller’s knowledge, threatened against Seller, the City or Declarant.

7.2.24 Underground Storage Tanks. To Seller’s knowledge, there are no
underground storage tanks located on or under the Property.

 

20



--------------------------------------------------------------------------------

7.3 General Provisions.

7.3.1 Seller’s Warranties Deemed Modified. To the extent that Buyer is deemed to
know prior to the Closing that Seller’s Warranties are inaccurate, untrue or
incorrect in any material way and Buyer elects to close the Transaction
notwithstanding such deemed knowledge, such Seller’s Warranties shall at Closing
be deemed modified to reflect Buyer’s deemed knowledge and there shall be no
Liability on the part of Seller for any breach of a Seller Warranty arising from
any matter or circumstance of which Buyer is deemed to know prior to the
Effective Date.

7.3.2 Breach of Warranties prior to Closing. If at any time prior to the
Closing, either Buyer or Seller obtains actual knowledge that any of the
representations or warranties made herein are untrue, inaccurate or incorrect in
any material respect, such party shall give the other party written notice
thereof within five (5) Business Days of obtaining such knowledge (but, in any
event, prior to the Closing). In the event of any breach of a Seller Warranty,
Seller shall have the right to cure such misrepresentation or breach and shall
be entitled to a reasonable extension of the Scheduled Closing Date (not to
exceed ten (10) days) for purposes of such cure. The untruth, inaccuracy or
incorrectness of Seller’s Warranties shall be deemed material for all purposes
of this Agreement only if Buyer’s aggregate damages resulting from the untruth,
inaccuracy or incorrectness of Seller’s Warranties are reasonably estimated to
exceed $175,000.00 (provided that the inaccuracy of any of Seller’s Warranties
in the penultimate sentence of Section 7.2.7 or in Section 11.19 shall be deemed
material regardless of the estimated amount of damages resulting therefrom). If
any of Seller’s Warranties are untrue, inaccurate or incorrect but are not, in
the aggregate, untrue, inaccurate or incorrect in any material respect as set
forth herein, Buyer shall be deemed to waive such misrepresentation or breach of
warranty, and Buyer shall be required to consummate the Transaction without any
reduction of or credit against the Purchase Price.

7.3.3 Survival; Limitation on Seller’s Liability. Seller’s Warranties shall
survive the Closing and not be merged therein for a period of nine (9) months
(the “Survival Period”) and Seller shall only be liable to Buyer hereunder for a
breach of a Seller’s Warranty with respect to which Seller receives a written
notice of a claim from Buyer on or before the date that is nine (9) months after
the Closing Date. Notwithstanding the foregoing, however, if the Closing occurs,
Buyer hereby expressly waives, relinquishes and releases any rights or remedies
available to it at law, in equity, under this Agreement or otherwise, including
any claim against Seller for damages that Buyer may incur, as the result of any
of Seller’s Warranties being untrue, inaccurate or incorrect if (a) Buyer is
deemed to know that any Seller’s Warranties were untrue, inaccurate or incorrect
at the time of the Closing, or (b) the untruth, inaccuracy or incorrectness of
such Seller’s Warranties is not material.

ARTICLE 8 - COVENANTS

8.1 Contracts, Title Instruments, and the Lease.

8.1.1 During the term of this Agreement, Seller shall operate the Property in
the ordinary course as required pursuant to the Lease, including entering into
Contracts; provided, however, Seller shall not enter into any such Contract that
will be an obligation of Buyer or the Property subsequent to Closing. Seller
shall not, without Buyer’s prior written consent, subject to Section 8.1.5
hereof, (i) extend, renew, replace or otherwise modify any

 

21



--------------------------------------------------------------------------------

Contract or enter into any new Contract (including, but not limited to, any
service contract or agreement), or (ii) execute any instrument which affects
title to the Property, or (iii) modify the Lease, grant waivers of any
obligations of Tenant under the Lease or accept a surrender of the Lease. Seller
shall furnish Buyer with a copy of any proposed agreement or other instrument
which shall contain such information reasonably necessary to enable Buyer to
make informed decisions with respect to the advisability of the proposed
transaction. Buyer, in its sole and absolute discretion, shall be entitled to
grant or withhold its consent with respect to any such transaction that is
proposed between the Effective Date and prior to the Closing.

8.1.2 Notwithstanding the foregoing terms of this section, if the Lease requires
that the landlord’s consent be given under the applicable circumstances (or not
be unreasonably withheld, conditioned or delayed), then Buyer shall be held to
the same standard of approval, but subject to Section 8.1.5 hereof. Seller shall
enforce the rights and remedies of the landlord under the Lease in a manner
consistent with its past practices but not otherwise inconsistent with present
market standards, and the exercise of any such rights or remedies shall not
affect the obligations of Buyer under this Agreement or entitle Buyer to a
reduction in, or credit or allowance against, the Purchase Price or give rise to
any other claim on the part of Buyer, unless the same shall have a material
adverse effect on the present use and operation of the Property.

8.1.3 If Buyer requests in writing prior to the Closing Date to have any other
Contracts terminated, Seller shall use commercially reasonable efforts to
terminate such Contracts effective as of the Closing Date; provided, however, in
no event shall Seller be required by the foregoing to pay any sums (or incur any
other liability) to the other parties to said Contracts in connection therewith.
If Seller is unable to so terminate the aforementioned Contracts effective as of
the Closing Date, then Seller shall assign and Buyer shall assume the same at
Closing in accordance with the terms of this Agreement and the Assignment
Agreement.

8.1.4 Seller shall promptly provide Buyer with copies of any written notice sent
to or received from Tenant under the Lease. If Tenant terminates the Lease as a
result of a default thereunder prior to the Closing Date or for any other
reason, Buyer shall have the right to terminate this Agreement by giving written
notice to Seller no later than ten (10) Business Days after notice of such
termination. The failure by Buyer to terminate this Agreement within such ten
(10) Business Day period shall be deemed an election not to terminate this
Agreement. If this Agreement is terminated pursuant to this section, Seller
shall (a) direct the Escrow Agent to return the Deposit to Buyer and (b) pay
Buyer’s Costs to Buyer, and thereafter, the parties shall have no further rights
or obligations hereunder except for obligations which expressly survive the
termination of this Agreement.

8.1.5 To the extent, if any, that Buyer’s prior written approval is required
pursuant to any of the subsections of Section 8.1 hereof, such request for
approval shall be deemed approved if (i) the first correspondence from Seller to
Buyer requesting such approval or consent is in an envelope marked “PRIORITY”
and contains a bold-faced, conspicuous (in a font size that is not less than
fourteen (14)) legend at the top of the first page thereof stating that “FIRST
NOTICE: THIS IS A REQUEST FOR CONSENT UNDER SECTION 8.1 OF THE PURCHASE AND SALE
AGREEMENT, DATED AS OF MAY 2, 2018 BETWEEN ADS PLACE PHASE III, LLC AND CANTOR
REAL ESTATE INVESTMENT

 

22



--------------------------------------------------------------------------------

MANAGEMENT INVESTMENTS, LLC. FAILURE TO RESPOND TO THIS REQUEST WITHIN FIVE
(5) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED”, and is
accompanied by the information and documents required above, and any other
information reasonably requested by Buyer in writing prior to the expiration of
such five (5) Business Day period in order to adequately review the same has
been delivered; and (ii) if Buyer fails to respond or to deny such request for
approval in writing within such five (5) Business Day period, a second notice
requesting approval is delivered to Buyer from Seller in an envelope marked
“PRIORITY” containing a bold-faced, conspicuous (in a font size that is not less
than fourteen (14)) legend at the top of the first page thereof stating that
“SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT UNDER SECTION 8.1 OF THE
PURCHASE AND SALE AGREEMENT, DATED AS OF MAY 2, 2018 BETWEEN ADS PLACE PHASE
III, LLC AND CANTOR REAL ESTATE INVESTMENT MANAGEMENT INVESTMENTS, LLC. IF YOU
FAIL TO PROVIDE A SUBSTANTIVE RESPONSE (E.G., APPROVAL OR DENIAL OR REQUEST FOR
CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING
WITHIN FIVE (5) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and Buyer
fails to provide a substantive response to such request for approval within such
final five (5) Business Day period.

8.2 Maintenance of Property. Except to the extent Seller is relieved of such
obligations by Article 10 hereof, between the Effective Date and the Closing,
Seller shall perform those obligations of the Landlord under the Lease in the
ordinary course as required pursuant to the Lease. Buyer hereby agrees that,
except for breaches of this Section 8.2 and any obligations of Tenant under the
Lease, Buyer shall accept the Property subject to, and Seller shall have no
obligation to cure, (a) any violations of Laws, provided, however, that Seller
shall pay any fines, fees, interest or other penalties associated with any
violations that exist as of the Closing Date, or (b) any physical conditions
which would give rise to violations of Laws, whether the same now exist or arise
prior to Closing. Between the Effective Date and the Closing, Seller will advise
Buyer of (i) any notice Seller receives after the Effective Date from any
governmental authority of the violation of any Laws regulating the condition or
use of the Property, (ii) any proposed or threatened condemnation of the
Property, (iii) any litigation or arbitration filed or threatened in writing
against Seller or the Property, (iv) any notice from any appraisal districts,
taxing authorities, or any governmental agency having jurisdiction over the
taxation, in any manner, of the Property, and (v) any documentation regarding
Seller’s institution of any litigation, arbitration, administrative hearing
before any court or governmental agency concerning Seller or the Property.
Notwithstanding anything contained herein to the contrary, Seller shall maintain
in effect all policies of casualty, liability and property insurance, or similar
policies of insurance, with the same limits of coverage which Seller carries as
of the Effective Date with respect to the Property.

8.3 Brokers. Seller and Buyer expressly acknowledge that Broker has acted as the
exclusive broker with respect to the Transaction and with respect to this
Agreement. Buyer shall pay the Broker Commission due to Broker in accordance
with a separate agreement between Buyer and Broker. Seller agrees to hold Buyer
harmless and indemnify Buyer from and against any and all Liabilities (including
reasonable attorneys’ fees, and actual out-of-pocket expenses and disbursements)
suffered or incurred by Buyer as a result of any claims by any other party
claiming to have represented Seller as a broker in connection with the
Transaction. Buyer agrees

 

23



--------------------------------------------------------------------------------

to hold Seller harmless and indemnify Seller from and against any and all
Liabilities (including reasonable attorneys’ fees, actual out-of-pocket expenses
and disbursements) suffered or incurred by Seller as a result of any claims by
Broker in connection with the Broker Commission, or any other party claiming to
have represented Buyer as a broker in connection with the Transaction. The
provisions of this Section 8.3.3 shall survive the Closing (and not be merged
therein) or the earlier termination of this Agreement.

8.4 Tax Protests; Tax Refunds and Credits. Seller shall, upon prior written
notice to Buyer, have the right to file and/or maintain and control the progress
of and to make all decisions with respect to any contest of the real estate
taxes and personal property taxes for the Property Year (a “Tax Appeal
Proceeding”) with respect to taxes attributable to the tax year in which Closing
occurs (the “Closing Tax Year”) and all tax years prior to the Closing Tax Year,
except to the extent that Tenant has the right under the Lease to control any
such Tax Appeal Proceeding, in which case, Seller shall notify Buyer prior to
Tenant exercising such right, and Seller shall have the obligation to promptly
notify Buyer (i) of any update with respect to the status of any Tax Appeal
Proceeding with respect to the taxes attributable to the Closing Tax Year and
(ii) in the event that Seller exercises its right to withdraw, settle or
otherwise compromise a tax consent pertaining to the Closing Tax Year. Buyer
shall have the right to control the progress of and to make all decisions with
respect to any Tax Appeal Proceedings due and payable during all years
subsequent to the Closing Tax Year. To the extent any real estate or personal
property tax refunds or credits are received after Closing with respect to the
Property and such refunds or credits are attributable to real estate and
personal property taxes paid for any tax year prior to (and specifically
excluding) the Closing Tax Year, Seller shall be entitled to the entirety of
such refunds and credits (except to the extent due to Tenant). To the extent any
such refunds or credits are attributable to real estate and personal property
taxes paid during the Closing Tax Year, such amounts shall be prorated between
the parties in the manner provided in Section 5.2, less reasonable out-of-pocket
costs (including, reasonable attorneys’ fees and reasonable out-of-pocket court
and filing costs) incurred in obtaining such refund or credit and any amounts
due to Tenant. The provisions of this section shall survive the Closing (and not
be merged therein) for the Survival Period.

8.5 Publicity. Seller and Buyer each hereby covenant and agree that (a) prior to
the Closing neither Seller nor Buyer shall issue any press release or similar
public statement with respect to the Transaction or this Agreement (a “Press
Release”) without the prior consent of the other, except to the extent required
by applicable Law, and (b) after the Closing, any Press Release issued by either
Seller or Buyer shall be subject to the review and approval of both parties
(which approval shall not be unreasonably withheld, conditioned or delayed and
such response shall be provided within two (2) Business Days after submission of
a draft of the Press Release to the other party for review), except to the
extent required by applicable Law. If either Seller or Buyer is required by
applicable Law to issue a Press Release, such party shall, at least two
(2) Business Days prior to the issuance of the same, deliver a copy of the
proposed Press Release to the other party for its review and reasonable
approval. The provisions of this section shall survive the Closing (and not be
merged therein) or the earlier termination of this Agreement.

 

24



--------------------------------------------------------------------------------

8.6 Confidentiality.

8.6.1 Buyer shall hold, and shall cause the other Buyer’s Representatives and
any prospective investors in Buyer to hold in strict confidence and not disclose
to any other person without the prior written consent of Seller: (i) the terms
of the Agreement, (ii) unless and until the Closing occurs, any of the
information in respect of the Property delivered or made available to any
Buyer’s Representatives, and (iii) the identity of any direct or indirect owner
of any beneficial interest in Seller. In the event the Closing does not occur or
this Agreement is terminated, Buyer shall promptly return to Seller all copies
of documents containing any of such information without retaining any copy
thereof or extract therefrom. Notwithstanding the foregoing, Buyer may disclose
such information (A) on a need-to-know basis to its employees, agents,
consultants, and members of professional firms serving it or potential or actual
lenders or investors, or (B) as any governmental agency may require in order to
comply with applicable Laws or a court order, or (C) to the extent that such
information is a matter of public record. Buyer hereby agrees to indemnify,
defend, and hold each of the Seller Parties free and harmless from and against
any and all Liabilities (including reasonable attorneys’ fees, reasonable
out-of- pocket expenses and disbursements) arising out of or resulting from the
breach of the terms of this section.

8.6.2 Seller shall hold, and shall cause the Seller Parties to hold, in strict
confidence and not disclose to any other person without the prior written
consent of Buyer, (i) the terms of this Agreement, and (ii) the identity of
Buyer and any direct or indirect owner of any beneficial interest in Buyer.
Notwithstanding anything to the contrary hereinabove set forth, Seller may
disclose such information (A) on a need-to-know basis to its affiliates, the
employees of Seller or its affiliates, or members of professional firms serving
Seller or its affiliates, or (B) as any governmental agency may require in order
to comply with applicable Laws or a court order, or (C) to the extent that such
information is a matter of public record. Seller hereby agrees to indemnify,
defend, and hold each of the Buyer’s Representatives free and harmless from and
against any and all Liabilities (including reasonable attorneys’ fees,
reasonable out-of-pocket expenses and disbursements) arising out of or resulting
from the breach of the terms of this section.

8.6.3 The provisions of this section shall survive the Closing (and not be
merged therein) or earlier termination of this Agreement.

8.7 City Estoppel. Seller shall use commercially reasonable efforts to obtain
and deliver to Buyer an estoppel certificate (the “City of Columbus Estoppel”)
dated no earlier than thirty (30) days prior to the Scheduled Closing Date, from
the City of Columbus, Ohio, a municipal corporation organized and existing under
the constitution and the laws of the State of Ohio (the “City”) in the form
substantially similar to the form attached hereto as Exhibit K-2 pertaining to
that certain (i) Amended and Restated Tax Increment Financing Agreement dated as
of November 2004, by and among the City, the Declarant and Distribution Land
Corp., a Delaware corporation (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “TIF Agreement”) and
(ii) Amended and Restated Community Reinvestment Area Agreement dated as of
April 3, 2014 by and between the City and the Declarant (as the same may be
amended, restated, replaced, supplemented, or otherwise modified from time to
time, the “CRA Agreement”). For the avoidance of doubt, Seller and

 

25



--------------------------------------------------------------------------------

Buyer acknowledge (i) obtaining the City of Columbus Estoppel shall not be a
condition to Buyer’s obligation to close the Transaction, and (ii) Seller’s sole
responsibility under this Section 8.7 shall be to deliver the City of Columbus
Estoppel to the City for execution, and to follow-up with the City in a good
faith effort (without Seller being required to incur any cost or expense, other
than to a de minimis extent) to obtain the same. Seller shall request the City
of Columbus Estoppel from the City within two (2) Business Days after the
Effective Date, and will diligently pursue obtaining the same prior to the
Scheduled Closing Date.

8.8 CRA Assumption Agreement. Seller shall obtain and deliver to Buyer prior to
Closing an assumption agreement (the “Assumption Agreement”) in the form
attached as Exhibit C to the CRA Agreement, executed by the City and Buyer or
the SPE (as defined below), as applicable. If Seller has not delivered the
Assumption Agreement by the Scheduled Closing Date, Buyer shall have the right,
in its sole discretion, to waive the obligation of Seller to deliver the
Assumption Agreement and close, provided, however, that if Buyer does not waive
such obligation, Seller may elect to postpone the Scheduled Closing Date for a
period not to exceed thirty (30) days in order to obtain such Assumption
Agreement. In the event that Seller is unable to obtain the Assumption Agreement
within the aforesaid 30-day period, Buyer again shall have the right, in its
sole discretion, to either (x) waive the obligation of Seller to deliver the
Assumption Agreement and close or (y) terminate this Agreement by written notice
to Seller, promptly after which Seller shall direct the Escrow Agent to return
the Deposit to Buyer. Seller shall request an executed original of the
Assumption Agreement from the City within two (2) Business Days after the
Effective Date, and will diligently pursue obtaining the same prior to the
Scheduled Closing Date. In the event that Buyer waives Seller’s obligation to
deliver the Assumption Agreement prior to Closing, Seller agrees that it shall
reasonably cooperate with Buyer post-Closing to obtain the Assumption Agreement
and such obligation to cooperate shall survive the Closing until such time as
the Assumption Agreement is delivered.

8.9 ROFO Waiver. Seller shall request the ROFO Waiver from the Tenant within two
(2) Business Days after the Effective Date, and will diligently pursue obtaining
the same prior to the Scheduled Closing Date.

ARTICLE 9 - DEFAULTS

9.1 Seller’s Remedies for Buyer Defaults. If, (i) on the Scheduled Closing Date
Buyer fails to deliver the balance of the Purchase Price in accordance with
Sections 2.3 and 6.1, or (ii) on or before the Scheduled Closing Date, Buyer is
in default of any of its other material obligations hereunder that would prevent
the Closing from occurring or any of Buyer’s representations or warranties are,
in the aggregate, untrue, inaccurate or incorrect in any material respect, and
any such circumstance described in this clause (ii) continues for ten
(10) Business Days after written notice (which written notice shall detail such
default or breach), then Seller shall have the right to elect as its sole and
exclusive remedy (whether at law or in equity), to (a) terminate this Agreement
by written notice to Buyer, promptly after which the Deposit shall be paid to
Seller as liquidated damages and, thereafter, the parties shall have no further
rights or obligations hereunder except for obligations which expressly survive
the termination of this Agreement, or (b) waive the default or breach and
proceed to close the Transaction. Seller and Buyer have discussed the possible
consequences to Seller in the event that the Closing does not occur by reason of
any of the events described in this section. The parties agree that it would be
impractical or extremely difficult to determine the actual damages to Seller in
such event and that a reasonable estimate of such damages is an amount equal to
the Deposit.

 

26



--------------------------------------------------------------------------------

9.2 Buyer’s Remedies for Seller Defaults. If, on or before the Scheduled Closing
Date, Seller is in default of any of its material obligations hereunder, or any
of Seller’s Warranties are, in the aggregate, untrue, inaccurate or incorrect in
any material respect, and any such circumstance described in this sentence
continues for ten (10) days after written notice (which written notice shall
detail such default or breach), then Buyer shall have the right to elect, as its
sole and exclusive remedy (whether at law or in equity), to (a) terminate this
Agreement by written notice to Seller, promptly after which Seller shall
(i) direct the Escrow Agent to return the Deposit to Buyer, and (ii) pay the
Buyer’s Costs to Buyer, and thereafter, the parties shall have no further rights
or obligations hereunder except for obligations which expressly survive the
termination of this Agreement, or (b) waive the default or breach and proceed to
close the Transaction in accordance with the terms of this Agreement, or
(c) enforce specific performance of Seller’s obligations under this Agreement.
As a condition precedent to Buyer exercising any right it may have to bring an
action for specific performance hereunder, Buyer must commence such an action
within ninety (90) days after the occurrence of Seller’s default. Buyer agrees
that its failure to timely commence such an action for specific performance
within such ninety (90) day period shall be deemed a waiver by it of its right
to commence an action for specific performance as well as a waiver by it of any
right it may have to file or record a notice of lis pendens or notice of
pendency of action or similar notice against any portion of the Property.
Notwithstanding anything herein to the contrary, if specific performance shall
not be available as a remedy due to Seller’s sale to a third parties in knowing
and intentional breach of this Agreement, Buyer shall have the right to bring a
suit against Seller for damages.

9.3 Indemnity Obligations. Notwithstanding any provision in this Agreement to
the contrary, in no event shall the provisions of this Article 9 limit the
rights of either party against the other party due to the other party’s
obligation to indemnify such party in accordance with this Agreement or the
damages recoverable pursuant to such indemnification obligations. This section
shall survive the Closing (and not be merged therein) or the earlier termination
of this Agreement.

ARTICLE 10 - CASUALTY/CONDEMNATION

10.1 Right to Terminate. If, after the Effective Date, (a) any portion of the
Property is taken by condemnation or eminent domain (or is the subject of a
pending taking), or (b) any portion of the Property is damaged or destroyed
(excluding routine wear and tear and damage caused by any Buyer’s
Representative), Seller shall notify Buyer in writing of such fact within two
(2) Business Days after obtaining knowledge thereof. If the Property is the
subject of a Major Casualty/Condemnation (as hereinafter defined) that occurs
after the Effective Date, Buyer, in its sole discretion, shall have the right to
terminate this Agreement by giving written notice to Seller no later than ten
(10) Business Days after the receipt of Seller’s notice, and the Scheduled
Closing Date shall be extended, if necessary, to provide sufficient time for
Buyer to make such election. The failure by Buyer to terminate this Agreement
within such ten (10) Business Day period shall be deemed to be waived and an
election not to terminate this Agreement. If this Agreement is terminated
pursuant to this section, Seller shall direct the Escrow Agent to return the
Deposit to Buyer and, thereafter, the parties shall have no further

 

27



--------------------------------------------------------------------------------

rights or obligations hereunder except for obligations which expressly survive
the termination of this Agreement. For the purposes of this Agreement, “Major
Casualty/Condemnation” shall mean any casualty, condemnation proceedings, or
eminent domain proceedings if (i) the portion of the Property that is the
subject of such casualty or such condemnation or eminent domain proceedings has
an aggregate cost of repair or replacement or a value in excess of Two Million
Five Hundred Thousand and No/100 Dollars ($2,500,000.00), as reasonably
determined by Buyer’s and Seller’s respective engineering consultants, (ii) any
casualty is an uninsured casualty and Seller, in its sole and absolute
discretion, does not elect to cause the damage to be repaired or restored or
give Buyer a credit at Closing for such repair or restoration, or (iii) such
casualty or condemnation results in a termination of the Lease. In the event of
a dispute between Seller and Buyer with respect to the cost of repair and/or
replacement with respect to the matters set forth in this Section 10.1, the cost
will be as determined by the contractor that originally constructed the building
on the Property.

10.2 Allocation of Proceeds and Awards. If a condemnation or casualty occurs
after the Effective Date and this Agreement is not terminated as permitted
pursuant to the terms of Section 10.1, then this Agreement shall remain in full
force and effect, Buyer shall acquire the remainder of the Property upon the
terms set forth herein. Any awards or proceeds from the condemning authority or
Seller’s insurance company, as the case may be (the “Casualty/Condemnation
Proceeds”) shall be allocated between Buyer and Seller as follows: (a) Seller
shall be entitled to be reimbursed from the Casualty/Condemnation Proceeds for
(i) all reasonable out-of-pocket costs, expenses and fees, including reasonable
attorneys’ fees, reasonably out-of-pocket expenses and disbursements, incurred
by Seller in connection with negotiating the settlement of such award or
proceeds, (ii) proceeds of any rental loss, business interruption or similar
insurance, or other compensation or loss of use, that are allocable to the
period prior to the Closing Date, and (iii) the reasonable and actual
out-of-pocket costs incurred by Seller in physically stabilizing the Property
for life, health and safety reasons following a casualty; and (b) Buyer shall be
entitled to (i) the balance of the Casualty/Condemnation Proceeds, and (ii) a
credit from Seller equal to Seller’s deductible with respect to a casualty, if
the same is an insured casualty. Seller shall not consent to the settlement of
any claim for any Casualty/Condemnation Proceeds without the prior written
consent of Buyer.

10.3 Insurance. Seller shall maintain the property insurance coverage currently
in effect for the Property, or comparable coverage, through the Closing Date.

10.4 Waiver. The provisions of this Article 10 supersede the provisions of any
applicable Laws with respect to the subject matter of this Article 10.

ARTICLE 11 - MISCELLANEOUS

11.1 Buyer’s Assignment.

11.1.1 Buyer shall not assign this Agreement or its rights hereunder without the
prior written consent of Seller, which consent Seller may grant or withhold in
its sole and absolute discretion, and any such attempted assignment shall be
null and void ab initio; provided, however, that Buyer may assign this Agreement
and all of its rights hereunder, with respect to the Property, without Seller’s
consent, to (i) any parent, affiliate or subsidiary of Buyer, (ii) any entity
that is sponsored by an affiliate of Buyer, (iii) any entity that is owned or
controlled, directly or indirectly, by Buyer or its present shareholders,
principals or members.

 

28



--------------------------------------------------------------------------------

11.1.2 In the event Buyer intends to assign its rights hereunder, Buyer shall
send Seller written notice of its request at least three (3) Business Days prior
to the Scheduled Closing Date, which notice shall include the legal name and
structure chart of the proposed assignee and Buyer shall provide Seller any
other relevant information that Seller may reasonably request with respect to
the proposed assignee. Notwithstanding any provision in this Agreement to the
contrary:

(a) Any permitted assignment by Buyer shall not relieve Buyer of any of its
obligations and liabilities hereunder, nor shall any such assignment alter,
impair or relieve such assignee from the waivers, acknowledgements and
agreements of Buyer set forth herein, including those set forth in Section 4.2,
Article 7 and Article 8, all of which will be binding upon any assignee of
Buyer.

(b) No transfer by Buyer of any interest in this Agreement and no transfers of
direct or indirect interests in Buyer shall be permitted if the same would cause
the representations and warranties made in Section 7.1 to be untrue, inaccurate
or incomplete and Buyer covenants to cooperate with Seller’s requests to provide
the information and other documentation reasonably necessary or desirable for
Seller to verify that such representations and warranties are true, accurate and
complete at all times prior to Closing. If Buyer fails to provide the requested
documentation to Seller at least ten (10) Business Days prior to the Scheduled
Closing Date, then Seller shall have the right, at its election, to postpone the
Scheduled Closing Date for a reasonable period until such verification has been
made.

11.2 Survival/Merger. Except for the provisions of this Agreement which are
explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the Purchase Price,
the Deed and the other Closing Documents and the acceptance thereof shall effect
a merger, and be deemed the full performance and discharge of every obligation
on the part of Buyer and Seller to be performed hereunder.

11.3 Integration; Waiver. This Agreement embodies and constitutes the entire
understanding between the parties with respect to the Transaction and all prior
agreements, understandings, representations and statements, oral or written, are
merged into this Agreement. Neither this Agreement nor any provision hereof may
be waived, modified, amended, discharged or terminated except by an instrument
signed by the party against whom the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument. No waiver by either party hereto of any failure or
refusal by the other party to comply with its obligations hereunder shall be
deemed a waiver of any other or subsequent failure or refusal to so comply.

11.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State, without regard to its principles of
conflicts of law.

11.5 Captions Not Binding; Exhibits. The captions in this Agreement are inserted
for reference only and in no way limit the scope or intent of this Agreement or
of any of the provisions hereof. All Exhibits attached hereto shall be
incorporated by reference as if set out herein in full.

 

29



--------------------------------------------------------------------------------

11.6 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

11.7 Severability. If any term or provision of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

11.8 Notices. Any notices or other communications under this Agreement must be
in writing, and shall be sent (i) by e-mail transmittal of pdf files or similar
electronic means, followed by a hard copy sent by nationally known, prepaid
overnight delivery service, (ii) by United States Postal Service, (iii) by any
nationally known, prepaid overnight delivery service for next day delivery, or
(iv) by delivery in person, in such each case to the address for each party set
forth below. All notices shall be deemed to have been given upon receipt
provided that such receipt occurs on or before 5:00 p.m. (EST) on a Business
Day; otherwise, such notice shall be deemed to have been given on the next
succeeding Business Day. Any party, by written notice to the other in the manner
herein provided, may designate an address different from that set forth below.
Any notice to be given by any party hereto may be given by the counsel for such
party.

 

30



--------------------------------------------------------------------------------

IF TO BUYER:

c/o Cantor Real Estate Investment Management Investments, LLC

110 East 59th Street

New York, New York 10022

Attention: Ken Carpenter

Telephone #: (212) 915-1939

E-Mail Address: kcarpenter@cantor.com

COPY TO:

Winston & Strawn LLP

200 Park Avenue

New York, New York 10166

Attention: William X. Lang, Esq.

Telephone #: (212) 294-6896

E-Mail Address: wlang@winston.com

IF TO SELLER:

ADS Place Phase III, LLC

c/o The Georgetown Co.

500 Park Avenue, 10th Floor

New York, New York 10022

Attention: Jonathan E. Schmerin

Telephone #: (212) 409-9409

E-Mail Address: jschmerin@georgetownco.com

COPY TO:

The Georgetown Co.

500 Park Avenue, 10th Floor

New York, New York 10022

Attention: Michael F. Busch

Telephone #: (212) 409-9470

E-Mail Address: mbusch@georgetownco.com

COPY TO:

Polsinelli PC

150 North Riverside Plaza, Suite 3000

Chicago, Illinois 60606

Attention: Aaron O’Donnell

Telephone #: (312) 463-6213

E-Mail Address: aodonnell@polsinelli.com

 

31



--------------------------------------------------------------------------------

11.9 Counterparts; Electronic Signatures. This Agreement and any subsequent
amendments may be executed in several counterparts, each of which shall be an
original and all of which counterparts taken together shall constitute one and
the same agreement. Signatures to this Agreement transmitted by electronic means
shall be valid and effective to bind the party so signing. Each party agrees to
promptly deliver an execution original to this Agreement with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Agreement.

11.10 No Recordation. Seller and Buyer each agrees that neither this Agreement
nor any memorandum or notice hereof shall be recorded and Buyer agrees (a) not
to file any notice of pendency or other instrument against the Property or any
portion thereof in connection herewith, and (b) to indemnify Seller against all
Liabilities (inclusing reasonable attorneys’ fees, expenses and disbursements)
incurred by Seller by reason of the filing by Buyer of such notice of pendency
or other instrument. Notwithstanding the foregoing, if the same is permitted
pursuant to applicable Laws, Buyer shall be entitled to record a notice of lis
pendens if Buyer is entitled to seek (and is actually seeking) specific
performance of this Agreement by Seller in accordance with the terms of
Section 9.2.

11.11 Additional Agreements; Further Assurances. Each of the parties hereto
shall execute and deliver such documents as the other party shall reasonably
request in order to consummate and make effective the Transaction; provided,
however, the execution and delivery of such documents shall not result in any
material additional liability or cost to the executing party.

11.12 Construction. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement, any modification
hereof or any of the Closing Documents.

11.13 Time of Essence. Time is of the essence with respect to the Closing and
all of the provisions of this Agreement.

11.14 JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO
THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF BUYER AND
SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (a) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF MANHATTAN, STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND (b) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF
VENUE OF ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT SUCH
PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE
RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE
CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION OF THIS
AGREEMENT.

 

32



--------------------------------------------------------------------------------

11.15 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR
THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT.

11.16 RELEASES. WITH RESPECT TO ANY RELEASE SET FORTH IN THIS AGREEMENT RELATING
TO UNKNOWN AND UNSUSPECTED CLAIMS, THE PARTIES HERETO HEREBY ACKNOWLEDGE THAT
SUCH WAIVER AND RELEASE IS MADE WITH THE ADVICE OF COUNSEL AND WITH FULL
KNOWLEDGE AND UNDERSTANDING OF THE CONSEQUENCES AND EFFECTS OF SUCH RELEASE.

11.17 1031 Exchange. Either party shall have the right to complete a
tax-deferred exchange with respect to the purchase and sale transaction
contemplated by this Agreement, pursuant to Section 1031 of the Internal Revenue
Code, and to assign this Agreement to an exchange accommodator or qualified
intermediary for such purposes prior to the Closing. Each party acknowledges
that such exchange accommodator or qualified intermediary shall not assume the
obligations of the assigning party under this Agreement, and such assigning
party shall remain liable to the other party for all of its obligations
hereunder following any such assignment. Each party shall reasonably cooperate
with the other party in connection with any such exchange by executing those
documents reasonably necessary for the other party to complete such exchange,
provided that (i) such cooperating party shall not incur any costs or expenses
in connection therewith, and (ii) neither party shall have the obligation to
extend the Closing to allow the other party to accomplish such exchange.

11.18 Acquisition of Equity Interests. Buyer shall have the right and option
(the “SPE Option”), exercisable by delivery of written notice delivered to
Seller at any time prior to Closing, to elect to effect the acquisition of the
Property hereunder through the assignment to Buyer of all of the ownership
interests in a newly-formed single purpose entity (an “SPE”) that will own the
Property as of the Closing Date. Seller and Buyer acknowledge that any
restructuring of the purchase of the Property hereunder will include (i) Seller
forming a new SPE in a form and state of organization that is reasonably
acceptable to Buyer and having a name of Buyer’s choosing, and contributing the
Property to such SPE, by and/or through a wholly-owned subsidiary of Seller
should Seller so choose, with both the formation of the entity and the
contribution of the Property occurring on the date that is two (2) Business Days
prior to Closing (the “Assignment Date”), (ii) Seller providing to Buyer any and
all due diligence and other information reasonably requested by Buyer with
regard to the SPE (and the conveyance of the Property to any such SPE), (iii)
Buyer approving the forms of organizational documents of the SPE, (iv) the
contribution of the Property to the SPE will occur by the delivery of the Deed
(and other conveyance documents contemplated by this Agreement) by the Seller to
the SPE and the recordation of the Deed in the appropriate land records, and the
assignment to Buyer of all of the ownership interests in SPE would occur by the
delivery at the Closing of an assignment instrument in the form of Exhibit J
attached hereto (the “Assignment of Membership Interest”) from Seller to Buyer,
and (v) Seller will

 

33



--------------------------------------------------------------------------------

cause all managers, officers and other authorized signatories of SPE to resign
effective upon the Closing. If Buyer does not exercise the SPE Option, Buyer
shall be responsible for all Liabilities resulting from Buyer’s failure to
exercise the SPE Option, including, without limitation, any transfer tax
liability that may become due in connection with the transfer of the Property to
Buyer.

[Remainder of page intentionally blank]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the day and year first above written.

 

SELLER: ADS PLACE PHASE III, LLC, a Delaware limited liability company

By:  

/s/ Jonathan E. Schmerin

Name:  

Jonathan E. Schmerin

Title:  

Authorized Signatory

BUYER: CANTOR REAL ESTATE INVESTMENT MANAGEMENT INVESTMENTS, LLC, a Delaware
limited liability company

By:  

/s/ Steve Bisgay

Name:  

Steve Bisgay

Title:  

Chief Financial Officer

 

35